                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:19-CR-00093-RJC-DCK
 USA                                          )
                                              )
    v.                                        )                   ORDER
                                              )
 TONY OBRIAN DAVIS                            )
                                              )

         THIS MATTER is before the Court on the defendant’s pro se motion to

remain close to his attorney during his appeal. (Doc. No. 105).

         Local Criminal Rule 47.1(g) requires motions to be filed by counsel unless a

defendant has formally waived his right to counsel before a judicial officer, which

has not occurred in this case. Additionally, it is the responsibility of the Bureau of

Prisons to designate the place of imprisonment. 18 U.S.C. § 3621(b).

         IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion is

DISMISSED.

         The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, and to the United States Attorney.



                                          Signed: March 4, 2021




     Case 3:19-cr-00093-RJC-DCK Document 106 Filed 03/04/21 Page 1 of 1
